 
 
Exhibit 10.1
 
 
 
WAIVER AND AMENDMENT
 
This Waiver and Amendment (this “Waiver”) is made effective as of November 29,
2019, by and between Acerus Pharmaceuticals Corporation, a Canadian corporation,
having offices at 2486 Dunwin Drive, Mississauga, ON L5L IJ9, Canada (“Acerus”),
and Aytu Bioscience, Inc., Delaware corporation, having offices at 373 Inverness
Parkway, Suite 206, Englewood, CO 80112 (“Aytu”). Reference is made herein to
the Amended and Restated License and Supply Agreement, dated as of July 29, 2019
(the “Agreement”), by and between Acerus and Aytu. Capitalized terms used herein
but not otherwise defined shall have the meanings ascribed to them in the
Agreement.
 
WHEREAS, Section 2.5(a) of the Agreement provides that the closing of the
Agreement and the other transactions contemplated thereby shall take place
following the satisfaction or waiver (to the extent not prohibited by Applicable
Law) of the conditions set forth in Section 2.5(c) of the Agreement, which
requires that Acerus raise at least $10,000,000 of gross proceeds of additional
capital through one or more series of transactions occurring prior to the date
that is six months after the A&R Signing Date (the “Closing Condition”);
 
WHEREAS, the Parties desire to waive the Closing Condition, as well as certain
other closing deliverables, and to close the transactions contemplated by the
Agreement as of November 29, 2019;
 
WHEREAS, in connection with the A&R Closing, the Parties desire to set forth
certain additional amendments and agreements of the Parties relating to, among
other things, the Sales Representatives on each Party’s Sales Force; and
 
WHEREAS, in accordance with Section 15.9 of the Agreement the Parties desire to
set forth the waivers, amendments and agreements described below.
 
NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties hereby agree as follows:
 
1.      A&R Closing. The Parties hereby agree to waive as of the date hereof:
(a) the Closing Condition set forth in Section 2.5(c) of the Agreement and (b)
the requirement set forth in Section 2.5(d)(i)(2) that Acerus deliver at the A&R
Closing a certificate certifying that the capital raise has been closed.
Accordingly, A&R Closing Date shall occur simultaneously with the execution of
this Waiver, and Acerus shall deliver the following deliverables set forth in
Section 2.5(d) promptly following the A&R Closing Date and in any event no later
than December 6, 2019:
 
a. 
Acerus shall deliver, or cause to be delivered, to Aytu (i) a payment of $[●] to
reimburse Aytu for half of specific direct costs that were previously paid by
Aytu to Acerus associated with serialization of Product and (ii) a payment of
$[●], which is its portion of the 2020 FDA user fee; and
 
2.      Transfer of Regulatory Submissions. Promptly following the A&R Closing
(and in any event within ten (10) Business Days thereafter, the Parties agree to
cooperate in good faith to execute and submit all letters and documents
necessary to transfer the Product NDA to Acerus, in accordance with Section 4.1
of the Agreement.
 
 
 

 
 
 
3.      Sales Force Matters.
 
a. 
Employee Transition. In accordance with Section 6.2(c) of the Agreement, the
Parties agree that the individuals listed on Schedule 1 attached hereto (the
“Transitioned Employees”) will be transitioned to Acerus as of December 1, 2019
in accordance with this Section 3.
 
i. 
Promptly following the A&R Closing Date, Aytu will execute and deliver to each
Transitioned Employee a letter, in substantially the form attached hereto as
Exhibit A, describing such transition, including the proposed formal transfer of
employment to Acerus (the “Transition Letter”). Aytu will use commercially
reasonable efforts to ensure that each Transitioned Employee promptly executes a
Transition Letter.
 
ii. 
In connection with such transition, from December 1, 2019 until the date on
which the Parties and the applicable Transitioned Employee mutually agree to
formally transfer such Transitioned Employee’s employment to Acerus, but in no
case later than June 30, 2020, (such period, the “Employee Transition Period”),
Acerus shall (A) assume commercial responsibility and costs for the sales
territories for which such Transitioned Employees are responsible, as listed on
Schedule 1, as well as the additional sales territories listed on Schedule 1 for
which a Sales Representative is not currently assigned, and (B) assume sole
responsibility for management direction and hiring and firing decisions
regarding such Transitioned Employee. The Parties intend that during the
Employee Transition Period the Transitioned Employees will present themselves
during Details as representatives of Acerus (or its Affiliate), including
carrying Acerus business cards, and will report directly to the applicable
members of Acerus’ management team. For clarity, following December 1, 2019,
Aytu will ensure that none of its Sales Representatives Detail or otherwise
Promote the Product in the sales territories listed on Schedule 1 in the Acerus
Sales Channel (as defined in the A&R Agreement).
 
iii. 
During the Employee Transition Period, Aytu shall maintain such Transitioned
Employee on its payroll and other administrative plans as an employee of Aytu,
subject to voluntary resignation by such Transitioned Employee and Ordinary
Course Terminations and Reassignments, as determined by Acerus; provided that,
for clarity, in no event shall Aytu terminate employment of or reassign any
Transitioned Employee during the Employee Transition Period without Acerus’
prior written consent.
 
 

 
 
 
b. 
Employee Costs. During the Employee Transition Period, all employment and other
direct costs associated with the Transitioned Employees (i.e., meal budget, car
reimbursement, travel, etc.) set forth on Schedule 2 (the “Employee Costs”) will
be paid for by Acerus on a quarterly basis (in arrears), which amounts will be
deducted from the quarterly Acerus Commissions Payments payable by Aytu to
Acerus pursuant to Section 7.1(a) of the Agreement. For the avoidance of doubt,
the Employee Costs set forth on Schedule 2 are actual costs incurred by Aytu
from January through October 31, 2019 (T&E costs) and November 15, 2019 (all
other Employee Costs) are illustrative of the expected Employee Costs. Actual
Employee Costs for which Aytu will be reimbursed by Acerus are expected to
differ based on Transitioned Employees’ actual sales performance, medical and
other benefit plan selections for calendar 2020, travel, meal spending, car
utilization, etc. following Closing. If the Employee Costs for a given quarter
exceed the Acerus Commissions Payment for such quarter, such negative balance
will be rolled over to the next quarter; provided, that if Employee Costs exceed
Acerus Commissions Payments for three consecutive quarters, any remaining
balance payable to Aytu will be paid by Acerus at the end of the next quarter.
 
c. 
Transition Period Activities.
 
i. 
The Parties acknowledge and agree that Schedule 6.2(a) of the Agreement is
hereby deleted in its entirety and replaced with the attached Schedule 3.
 
ii. 
In addition to the activities described on Schedule 3, the Parties agree that
until the earlier of (1) written notice from Acerus and (2) June 30, 2020, Aytu
will continue to provide the following materials and access to Acerus and the
Transitioned Employees:
 
1. 
Promotional Materials in amounts and at times consistent with that which was
provided to the Transitioned Employees as Aytu employees prior to the A&R
Closing Date;
 
2. 
Access to the call reporting and data management tools specific to the
Transitioned Employees and their respective customers and territories/region;
and
 
3. 
The items set forth on Schedule 4 hereto.
 
d. 
Sales Force Size Requirements.
 
i. 
The Parties hereby acknowledge and agree that the requirements for the Aytu
Product-Specific Sales Force set forth in Section 6.3(a)(i)(1) of the Agreement
shall be deleted in their entirety and replaced with the following:
 
“(1) for the first twelve (12) months following the A&R Closing Date, a number
of Sales Representatives on a Full Time Basis that is not less than twenty (20)
and a mutually agreed number of sales force managers appropriate to manage the
Sales Representatives;”
 
 

 
 
 
 
ii. 
The Parties hereby acknowledge and agree that the requirements for the Acerus
Product-Specific Sales Force set forth in Section 6.3(a)(ii)(1)-(2) of the
Agreement shall be deleted in their entirety and replaced with the following:
 
“(1) at least fifteen (15) Sales Representatives on a Full Time Basis on the
date that is the twelve (12)-month anniversary of the A&R Closing Date; and”
 
For clarity, the Transitioned Employees shall count towards the requirements for
the Acerus Product-Specific Sales Force during the Employee Transition Period.
 
iii. 
After the first twelve (12) months following the A&R Closing Date, each Party
will be responsible for employing a Product-Specific Sales Force consistent with
the requirements set forth in Section 6.3 of the Agreement.
 
4.      This Waiver shall be effective immediately after its due execution by
the undersigned. This Waiver may be executed in any number of counterparts, each
such counterpart shall be deemed an original instrument, and all such
counterparts together shall constitute but one agreement. This Waiver may be
executed and delivered by email (.pdf), and upon such delivery the email (.pdf)
signature will be deemed to have the same effect as if the original signature
had been delivered. This Waiver shall be governed by the internal law of the
State of Delaware, without regard to its principles of conflicts of laws.
 
5.      Except for the specific provisions waived or amended herein, the
Agreement shall remain in full force and effect and in accordance with its
terms. This Waiver shall be limited solely for the purpose and to the extent
expressly set forth herein and nothing herein expressed or implied shall
constitute an amendment, supplement, modification or waiver to any of other
term, provision or condition of the Agreement.
 
[SIGNATURE PAGES FOLLOW]
 
 

 
IN WITNESS WHEREOF, the parties hereto have executed this Waiver to be executed
by their duly authorized representatives, as of the date first written above.
 
 
ACERUS PHARMACEUTICALS CORPORATION
 
 

By:        /s/ Edward Gudaitis                 
Name:   Edward Gudaitis
Title:     President and Chief Executive Officer
 

 
AYTU BIOSCIENCE, INC.
 
By:        /s/ Joshua Disbrow                  
Name:   Joshua Disbrow
Title:    Chief Executive Officer
 
 
 
[Signature Page to Waiver]
 

 
Schedule 1
 
Transitioned Employees and Territories
 
[Omitted Intentionally]
 
 

 
 
Schedule 2
 
Employee Costs*
 
[Omitted Intentionally]
 
 

 
 
 
Schedule 3
 
Schedule 6.2(a)
Transition Period Activities
 
[Omitted Intentionally]
 
 
 
 

 
Schedule 4
 
[Omitted Intentionally]
 
 

 
 
 
Exhibit A
 
Form of Transition Letter
 


 
 
